Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 CFR 1.475(e).



As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1)  A product and a process specially adapted for the manufacture of said product; or
(2)  A product and process of use of said product; or
(3)  A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4)  A process and an apparatus or means specifically designed for carrying out the said process; or
(5)  A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present.  See 37 CFR 1.475(c).

Election/Restrictions
Restriction is required under 35 U.S.C. §121 and §372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.


Group I, claims 1-15, drawn to, a chemo-suppression composition comprising a plurality of electronically modified oxygen derivative generating compounds (1st product).
Group II, claims 16-18, drawn to, a method of inducing apoptosis in a population of cancer cells comprising the steps of administering a chemo-suppression composition comprising a plurality of electronically modified oxygen derivative generating compounds (1st method of  using).

Groups I & II are considered to have unity of invention, a priori, because the groups are a combination of categories as provided in 37 CFR 1.475(b), specifically combination (2).

Unity of invention can be shown to be lacking between groups within a combination if the "special technical feature" shared by the groups within the combination does not make a contribution over the prior art; i.e., if it can be shown that the special technical feature is not "special".
The following groups and/or combination of groups lack(s) unity of invention a posteriori because: 

Groups I & II share the special technical feature of production of oxygen derivatives which induce cellular apoptosis within a population of cancer cells. However, this is not ‘special’/does not make a contribution over the prior art, because Ikeda et al. shows that chemically induced apoptosis of HL-60 (human leukemic) cells can be 
Therefore, unity of invention is lacking between Groups I and II.

This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows:

1) Species of electronically modified oxygen derivative generating compounds (Claims 1, 2, 4-6 and 16):
1A) artemisinin (Claims 1, 2, 4 and 16)
1B) superoxide dismutase (Claims 1, 2, 5 and 16)
1C) glucose oxidase (Claims 1, 2, 6 and 16)

The species of electronically modified oxygen derivative generating compounds are independent or distinct, because the species exhibit different biochemical and/or biophysical properties. For example, artemisinin is a lactone (non-enzymatic) 

 2) Species of electronically modified oxygen generating compounds (Claims 1-3 and 7-13):
2A) graviola (Claims 1-3 and 7)
2B) vitamin D3 (Claims 1-3 and 8)
2C) turmeric (Claims 1-3 and 9)
2D) sulforaphane (Claims 1-3 and 10)
2E) cinnamaldehyde (Claims 1-3 and 11)
2F) garlic extract (Claims 1-3 and 12)
2G) alpha lipoic acid (Claims 1-3 and 13)

The species of electronically modified oxygen generating compounds are independent or distinct, because graviola (a fruit extract), vitamin D3, sulforaphane (an organosulfur compound) and cinnamaldehyde (an organic compound), for example, will have different biochemical and/or biophysical properties from each other. Therefore, they are not obvious variants of each other. In addition, they may impart different biochemical or biophysical properties on the compounds that each interacts with, thereby exhibiting different modes of action. 

3) Species of electronically modified oxygen derivatives (Claims 1, 14 and 16):
		3A) One of the derivatives listed in the Markush group of claim 14.

The species of electronically modified oxygen derivatives listed in the Markush group of claim 14 are independent or distinct, because peroxides (R-O-O-R), singlet oxygen (O=O), and alkoxides (RO-), for example, have different chemical structures, and, therefore, will have different biochemical and/or biophysical properties from each other. In addition, they may impart different biochemical or biophysical properties on the compounds (e.g., cancer cells) that each interacts with, thereby exhibiting different modes of action. Therefore, they are not obvious variants of each other.

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claims are generic:  Claim 1 is generic to claims 2-14.

In summary:
1) Applicant must elect one (1) Invention:  I or II;
AND, if Applicant elects Group I, then
2) Applicant must elect three (3) species: 1A or 1B or 1C; and 2A or 2B or 2C or 2D or 2E or 2F or 2G; and 3A;

OR, if Applicant elects Group II, then
2) Applicant must elect two (2) species: 1A or 1B or 1C; and 3A

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined.
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. §101, §102, §103 and §112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP 821.04.  
Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. §121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP 804.01.

This Office action is a Restriction/Election action.  A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this action.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M PAPCIAK whose telephone number is (571)272-6235.  The examiner can normally be reached on M-F 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 517-272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/SMP/Examiner, Art Unit 1651                                                                                                                                                                                                        
/LYNN Y FAN/Primary Examiner, Art Unit 1651